DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/25/2022 has been entered.

Election/Restrictions
Applicant’s election without traverse of Invention I (Previous Claims 1-6 and 15) and Species B (Figures 18-31) in the reply filed on 12/2021 has been previously acknowledged.
 
Response to Amendment
Applicant’s amendment filed 9/25/2022 has been entered.
Claims 1-4, 23, 24, 26-49, 51 and 53 are pending.
Claims 5-22, 25, 50 and 52 are cancelled.

Claim Objections
Claim 28 is objected to because of the following informalities:  
	-Claim 28, line 2, “the interior surface of the plurality of the shuttles” would be better recited as “the interior surface of the respective shuttle of the plurality of the shuttles”.  

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 35-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Regarding Claim 35, after further review of the claim, the claim encompasses a scope that is not entirely supported by the original disclosure and therefore is viewed as constituting new matter. Specifically the claim recites “individually removing a shuttle of the plurality of shuttles from the shuttle tray with a tool…inserting the stopper into a filling opening…releasing the stopper from the shuttle by deforming the shuttle with the tool”. These steps, in combination, are viewed as encompassing new matter. Specifically, since no form of sequence is being claimed, these limitations encompass the alternative limitation of releasing the stopper from the shuttle prior to inserting the stopper into a fill opening which would not appear to be readily supported within the original disclosure. Note that Figure 28 (Para. 0035) show/describes the shuttle being used to insert the stopper into the container. Paragraphs 0056, 0059, 0061 each describe releasing the stopper from the shuttle and into the fill opening but none of such portions of the specification provide support for removing the stopper from the shuttle and then inserting just the stopper. Note the “Examiner’s Note / Allowable Subject Matter” section below which outlines a proposed amendment to overcome this 112(a) rejection. 
	Note MPEP 2173.04 which states “If the claim is too broad because it is not supported by the original description or by an enabling disclosure, a rejection under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, would be appropriate”.
	Claims 36-38 depend from Claim 35 and therefore also comprise the insufficiently supported limitations and therefore are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33 and 53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 33, the claim recites “for each of the plurality of shuttles, the first leg has a first protrusion and the second leg has a second protrusion”. This limitation renders the claim indefinite as it is unclear as to whether the first protrusion or second protrusion are intending to refer to the same “a protrusion” that is defined in Claim 1 or different protrusions. It is noted that there only appears to be support for two protrusions in the manner as claimed and therefore it will be interpreted that one of the first and second protrusions is encompassing the previously defined protrusion of Claim 1.
Regarding Claim 53, the claim recites “the first container cell, the second container cell, and the third container cell are radially oriented with respect to the vertical axis”. This limitation renders the claim indefinite as it is unclear as to what is meant by the phrase “radially oriented”. “Radially” is commonly referred to with reference to a circular structure. However, given the elected invention (Species B -Figures 18-31) it is unclear as to how the cells can be readily viewed as “radially oriented” as claimed. Therefore, it is unclear as to what is the intended scope of such a phrase. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 23, 24, 28, and 30-34 are rejected under 35 U.S.C. 103 as being unpatentable over Nicoletti (US PGPUB 2015/0238263), in view of Bogle (US PGPUB 2012/0248057-previously cited), and alternatively in view of von Schuckmann (US Patent 4,844,267).
Regarding Claim 1, Nicoletti discloses a packaging system (see abstract and Para. 0042) comprising: 
a container tray (“the supporting flat elements” for housing the containers; Para. 0048) having a container cell configured to receive a medicine container (Para. 0048; note that at least one cell must be present to contain the containers as disclosed); 
a plurality of shuttles (crimp ferrule 20; Figure 9), each of the plurality of shuttles (20) having:
a body (See “Annotated View of Figure 9” below), and
at least one projection having an interior surface and a protrusion (see “Annotated View of Figure 9” below), the interior surface being configured to releasably secure a stopper (17 via cap) to the shuttle (20) and the protrusion extending radially outwardly of the body (see “Annotated View of Figure 9” below); and 
a shuttle tray (tray element 11; Figure 9) having a plurality of shuttle cells (seats 13) configured to releasably secure the plurality of shuttles (20; Para. 0037), wherein a shuttle (20) of the plurality of shuttles is individually removable from the shuttle tray (11; note the shuttle/stopper assemblies 17, 20 are clearly individually removable from tray element 11; note Para. 0042, 0043 discloses individually handling the closure elements), and 
the at least one projection (as shown below) is configured to insert the stopper (17) into a fill opening of the medicine container (Para. 0042-0043).  


    PNG
    media_image1.png
    534
    573
    media_image1.png
    Greyscale

Annotated View of Figure 9: 
Note although Figure 9 appears to show a crimping ferrule and cap/nut forming a shuttle, Para. 0037 discloses a closure assembly comprising just the ferrule and stopper 

However, Nicoletti fails to disclose the at least one projection is configured to deform to release the stopper from the shuttle and insert the stopper into a fill opening of the medicine container.  
Attention can be brought Bogle which teaches another packaging system comprising shuttles (26; Figures 1-6) having:
a body (i.e. top wall 26A), and at least one projection (“flexible talons or fingers 26E”; Para. 0033; see Figures 1, 2, 4) having an interior surface (as shown in Figure 4) configured to secure a stopper (stopper 24; Figure 3; Para. 0033) and the at least one projection (26E) are configured to deform to release the stopper (24) from the shuttle (26) into a fill opening (6) of the medicine container (2; see Figure 6 and Para. 0034; see “tabs 26G” shown in Figure 2 retain the stopper in the “shuttle” and per para. 0034 and shown in Figure 6, these tabs are flexed in an outward manner, and will thereby “release” the stopper in the fill opening; note that although the stopper is still within the interior of the “shuttle” it is released from vertical suspension of such tabs and therefore it is reasonable to interpret the shuttle as being able to “release” the stopper into the fill opening; further it is noted the “shuttle” 26 could be flexed in an outward direction and moved away from the stopper to release the stopper; in any instance, the “shuttle”/retaining member 26 is clearly capable of performing a “release” of the stopper into a fill opening when the flexible fingers 26E and/or the corresponding tabs 26G are flexed in an outward manner), 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the shuttles of Nicoletti to include deformable projections as taught by Bogle as such a configuration of projections allow for the stopper to be releasably retained as well as allow for the shuttle to flex and tightly engage the vial as taught by Bogle (see Paras. 0033-0034).
Further, assuming arguendo that Bogle does not readily teach the projection being able to deform to release the stopper from the shuttle, in which the Examiner does not readily conceded to, see the teachings of von Schuckmann. von Schuckmann teaches another closure assembly (6; Figure 4) which includes a shuttle (9) configured to releasably couple to a stopper (5) and wherein the shuttle (9) includes projections (see walls 9’ and tabs 16; Figures 5-6) extending radially from a body portion (9’’) and wherein the projections (9’, 16) are configured to deform (About lines/grooves 14) to release the stopper (5) from the shuttle (9) in a fill opening of a medicine container (see Col 3, line 61 through Col 4, line 32).  
Removing outer cap portions of closure assemblies to access the stopper (i.e. for insertion of needle) is well known in the art as taught by von Schuckmann (Col 1, lines 14-18). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have further modified the invention of Nicoletti such that the shuttle’s projections are deformable such that they are configured to deform to release a stopper therefrom as taught by von Schuckmann. By modifying Nicoletti in this manner, the stopper can be readily accessed and the cap can be easily removed but still firmly attached to the closure assembly as taught by von Schuckmann (Col 1, lines 14-18 and 39-44).

Regarding Claim 2, Nicoletti, as modified, specifically Bogle discloses the at least one projection (fingers 26E) of each shuttle (26) includes: a first leg (26E) extending from the body (26A) and configured to releasably secure the stopper (24) to the shuttle (26; Para. 0033); and
 a second leg (26E) extending from the body (26A; Figures 1, 2, 4) configured to releasably secure the stopper (24) to the shuttle (26; Para. 0033), wherein the first leg (26E) and the second leg (26E) are configured to deform and release the stopper (24; see notes above, see Para. 0034 and Figure 6 which show the fingers 26E no longer engaged with the stopper 24).  
Note that the shuttle (20) of Nicoletti is modified as outlined above to include such legs.

Regarding Claim 23, Nicoletti, as modified, specifically Bogle discloses each of the plurality of shuttles (26) comprises a first tool fitting and a second tool fitting configured to engage a tool (note that a tool is not positively claimed and it is clear that the fingers 26E of the shuttle are capable of engagement with a tool via the “tool fittings” depicted below in the “Annotated View of Figure 1” which include recesses in fingers 26E and slots 26D).  


    PNG
    media_image2.png
    349
    467
    media_image2.png
    Greyscale

Annotated View of Figure 1
Regarding Claim 24, Nicoletti, as modified, specifically Bogle discloses the first tool fitting (slot 26D) and the second tool fitting (slot 26D) comprise openings (slots 26D)  through each shuttle (26; see “Annotated View of Figure 1” above).  

Regarding Claim 28, Nicoletti, as modified, discloses a stopper (17) releasably secured in the interior surface of each of the plurality of shuttles (20; Para. 0037; see Figure 9).  

Regarding Claim 30, Nicoletti, as modified, discloses the shuttle tray (11) has a plurality of lock openings (i.e. openings of seats 13) configured to secure the plurality of shuttles (20) to the plurality of shuttle cells (13; note that the seats are clearly configured to secure the shuttles 20 to the interior walls of seats otherwise the shuttles would fall through the seat as shown in Figure 9).  

Regarding Claim 31, Nicoletti, as modified, specifically Bogle discloses each of the plurality of shuttles (26) has notches (see notches depicted at the join of 26E and 26A) that provide the plurality of shuttles (26) a point of flexion to release the stopper (24).  

Regarding Claim 32, Nicoletti, as modified, specifically Bogle discloses each of the plurality of shuttles (26) has distally extending ribs (formed by lugs 26F clearly depicted in Figure 4; note that each finger 26E could be readily viewed as ribs as well).  

Regarding Claim 33, Nicoletti, as modified, specifically Bogle discloses the first leg (26E) has a first protrusion (see 26F and 26G in Figure 4), and the second leg (26E) has a second protrusion (26F, 26G; see Figure 4 which clearly depicts several tabs/locking protrusions extending in a radial/transverse manner from the legs 26E of the shuttle).  

Regarding Claim 34, Nicoletti, as modified, specifically Bogle discloses the first leg (26E) has a first proximally facing surface (surface of 26G) configured to support a major diameter (of 24A) of the stopper (24), and the second leg (26E) has a second proximally facing surface (of 26G) configured to support the major diameter of the stopper (24; Para. 0033 and Figure 2).  


Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Nicoletti (US PGPUB 2015/0238263), in view of Bogle (US PGPUB 2012/0248057-previously cited), and alternatively in further view of von Schuckmann (US Patent 4,844,267), as applied to Claim 1, and in further view of Narvekar (WO 2018/020505-previously cited). 
Regarding Claims 26 and 27, Nicoletti, as modified, discloses several features of the claimed invention but fails to disclose the container tray has a plurality of container cells configured to receive a plurality of medicine containers and the container tray has a flexible latch configured to secure the medicine container.  
Attention can be brought to the teachings of Narvekar which includes another packaging system including a container tray (10; Figure 4a) having a plurality of the container cells (11) configured to receive a plurality of the medicine containers (5: Figure 4c) comprising a flexible latch (holding arms 17 including tabs 17a and nose 17b; i.e. see Figures 4a, 4h, 5) configured to secure a medicine container (5; see Page 15, lines 32-37).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively fled to have modified the container tray of Nicoletti to include multiple container cells and flexible latches as taught by Narvekar in order to accommodate and automatically center the containers as taught by Narvekar (Page 15, lines 32-37) to assist in alignment when the stoppering or other processing (i.e. filling) is carried out. 

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Nicoletti (US PGPUB 2015/0238263), in view of Bogle (US PGPUB 2012/0248057-previously cited), and alternatively in further view of von Schuckmann (US Patent 4,844,267), as applied to Claim 1, and in further view of Thompson (WO 2016/111698-previously cited)
Regarding Claim 29, Nicoletti, as modified, discloses several features of the claimed invention but fails to disclose each of the plurality of shuttle cells has a bottom inner surface and a proximal opening.  
Attention can be brought to the teachings of Thompson which includes a nest unit (22) with several closure shuttles (28; Figures 3-5) which accommodates several closures (26) and wherein the shuttles (28) are received within a shuttle tray (14) comprising a plurality of shuttle cells (34) wherein each of the plurality of shuttle cells (34) has a bottom inner surface (49) and a proximal opening (As shown).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the shuttle tray (11) of Nicoletti to include a bottom inner surface for each cell (13) as taught by Thompson as such a configuration would readily prevent the closure assemblies from falling out of the tray. 

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Nicoletti (US PGPUB 2015/0238263), in view of Bogle (US PGPUB 2012/0248057-previously cited), and alternatively in further view of von Schuckmann (US Patent 4,844,267), as applied to Claim 1, and in further view of Niklasson (US Patent 9,044,549).

Regarding Claim 39, Nicoletti, as modified, discloses several features of the claimed invention including a container tray (“the supporting flat elements” for housing the containers; Para. 0048) but is silent on the container tray being configured to support the medicine container at an outward angle relative to a vertical axis of the container tray.
Attention can be brought to the teachings of Niklasson which discloses a container tray (12; Figure 5) being configured to support medicine containers (3;Figure 1a) at an outward angle relative to a vertical axis of the container tray (12; as clearly shown).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the container tray of Nicoletti such that the tray is able to support the containers at an outward angle as taught by Niklasson as such an angled configuration would readily assist insertion and withdrawal of the containers from the tray/stand without interference of adjacent containers. 


Claims 40-43, 51 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Nicoletti (US PGPUB 2015/0238263), in view of Niklasson (US Patent 9,044,549), and in further view of Bogle (US PGPUB 2012/0248057-previously cited), and alternatively, in further view of von Schuckmann (US Patent 4,844,267).

Regarding Claim 40, Nicoletti discloses a packaging system (see abstract and Para. 0042) comprising: 
a container tray (“the supporting flat elements” for housing the containers; Para. 0048) having a container cell configured to receive a medicine container (Para. 0048; note that at least one cell must be present to contain the containers as disclosed); 
a shuttle (crimp ferrule 20; Figure 9) having an interior surface configured to secure a stopper (17; see “Annotated View of Figure 9” above); and 
a shuttle tray (tray element 11; Figure 9) having a shuttle cell (13) configured to releasably secure the shuttle (20; Para. 0037).  

However, Nicoletti fails to disclose the container tray comprising a first container cell configured to receive a first medicine container, wherein the container tray is configured to support the first medicine container at a first outward angle relative to a vertical axis of the container tray and a second container cell configured to receive a second medicine container, wherein the container tray is configured to support the second medicine container at a second outward angle relative to the vertical axis of the container tray, and the first outward angle and the second outward angle are at different orientations and is further silent on the shuttle (20) configured to release the stopper into a fill opening of the first medicine container and the second medicine container.
First, attention can be brought to the teachings of Niklasson which includes a container tray (12; Figure 5) comprising a first container cell (formed by 15 and 16) configured to receive a first medicine container support the first medicine container (3; Figure 1a) at a first outward angle relative to a vertical axis of the container tray (12 as shown) and a second container cell (15, 16) configured to receive a second medicine container (3) and support the second medicine container at a second outward angle relative to the vertical axis of the container tray (12 as shown), and the first outward angle and the second outward angle are at different orientations (as shown the different rows depicted in Figure 5 are clearly at two different outward angles relative to a vertical axis of the tray; see Col 5, lines 21-29).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the container tray of Nicoletti such that the tray is able to support the containers at outward angles as taught by Niklasson as such an angled configuration would readily assist insertion and withdrawal of the containers from the tray/stand without interference of adjacent containers for subsequent processing. 
Second, attention can be brought to Bogle which teaches another packaging system comprising shuttles (26; Figures 1-6) having an interior surface (as shown in Figure 4) configured to secure a stopper (stopper 24; Figure 3; Para. 0033) and the at least one projection (26E) are configured to deform to release the stopper (24) from the shuttle (26) into a fill opening (6) of the medicine container (2; see Figure 6 and Para. 0034; see “tabs 26G” shown in Figure 2 retain the stopper in the “shuttle” and per para. 0034 and shown in Figure 6, these tabs are flexed in an outward manner, and will thereby “release” the stopper in the fill opening; note that although the stopper is still within the interior of the “shuttle” it is released from vertical suspension of such tabs and therefore it is reasonable to interpret the shuttle as being able to “release” the stopper into the fill opening; further it is noted the “shuttle” 26 could be flexed in an outward direction and moved away from the stopper to release the stopper; in any instance, the “shuttle”/retaining member 26 is clearly capable of performing a “release” of the stopper into a fill opening when the flexible fingers 26E and/or the corresponding tabs 26G are flexed in an outward manner), 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the shuttles of Nicoletti to include deformable projections as taught by Bogle as such a configuration of projections allow for the stopper to be releasably retained as well as allow for the shuttle to flex and tightly engage the vial as taught by Bogle (see Paras. 0033-0034).
Further, assuming arguendo that Bogle does not readily teach the projection being able to deform to release the stopper from the shuttle, in which the Examiner does not readily conceded to, see the teachings of von Schuckmann. von Schuckmann teaches another closure assembly (6; Figure 4) which includes a shuttle (9) configured to releasably couple to a stopper (5) and wherein the shuttle (9) includes projections (see walls 9’ and tabs 16; Figures 5-6) extending radially from a body portion (9’’) and wherein the projections (9’, 16) are configured to deform (About lines/grooves 14) to release the stopper (5) from the shuttle (9) in a fill opening of a medicine container (see Col 3, line 61 through Col 4, line 32).  
Removing outer cap portions of closure assemblies to access the stopper (i.e. for insertion of needle) is well known in the art as taught by von Schuckmann (Col 1, lines 14-18). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have further modified the invention of Nicoletti such that the shuttle’s projections are deformable such that they are configured to deform to release a stopper therefrom as taught by von Schuckmann. By modifying Nicoletti in this manner, the stopper can be readily accessed and the cap can be easily removed but still firmly attached to the closure assembly as taught by von Schuckmann (Col 1, lines 14-18 and 39-44).

Regarding Claim 41, Nicoletti, as modified, specifically Bogle discloses the at least one projection (fingers 26E) of each shuttle (26) includes: a first leg (26E) extending from the body (26A) and configured to releasably secure the stopper (24) to the shuttle (26; Para. 0033)and a second leg (26E) extending from the body (26A; Figures 1, 2, 4) configured to releasably secure the stopper (24) to the shuttle (26; Para. 0033), wherein the first leg (26E) and the second leg (26E) are configured to deform and release the stopper (24; see notes above, see Para. 0034 and Figure 6 which show the fingers 26E no longer engaged with the stopper 24).  

Regarding Claim 42, Nicoletti, as modified, discloses plurality of shuttles (20), wherein the shuttle tray (11) has a plurality of shuttle cells (13) configured to releasably receive the plurality of shuttles (20; Para. 0037).  

Regarding Claim 43, Nicoletti, as modified, discloses the container tray (flat element of Para. 0048 as modified by Niklasson) has a plurality of first container cells (see 15, 16; Figure 5 of Niklasson) in a first row and configured to support a plurality of first medicine containers at the first outward angle relative to the vertical axis of the container tray, and a plurality of second container cells (see 15, 16; Figure 5 of Niklasson)  in a second row and configured to support a plurality of second medicine containers at the second outward angle relative to the vertical axis of the container tray (Figure 5 of Niklasson clearly depicts such two rows and the angled configuration).  

Regarding Claim 51, Nicoletti, as modified, discloses a second shuttle (20; shown in Figure 9) having an interior surface configured to secure a second stopper (17; shown in Figure 9) and to release the second stopper (17 see the modification above) into a fill opening of the second medicine container, wherein the shuttle tray (11) has a second shuttle cell (13) configured to releasably secure the second shuttle (20; see Para. 0037 and Paras 0042-0043 which disclose releasing the shuttle from the tray for use).  

Regarding Claim 53, Nicoletti, as modified, discloses a third container cell (shown by 15, 16 of Figure 5 of Niklasson), wherein the first container cell, the second container cell, and the third container cell are radially oriented with respect to the vertical axis (shown in Figure 5 of Niklasson).



Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Nicoletti (US PGPUB 2015/0238263), in view of Niklasson (US Patent 9,044,549), Bogle (US PGPUB 2012/0248057-previously cited), and alternatively, von Schuckmann (US Patent 4,844,267), and in further view of Narvekar (WO 2018/020505-previously cited). 
Regarding Claim 44, Nicoletti, as modified, discloses several features of the claimed invention but does not disclose the container tray has a flexible latch configured to secure the first medicine container.  
Attention can be brought to the teachings of Narvekar which includes another packaging system including a container tray (10; Figure 4a) having a plurality of the container cells (11) configured to receive a plurality of the medicine containers (5: Figure 4c) comprising a flexible latch (holding arms 17 including tabs 17a and nose 17b; i.e. see Figures 4a, 4h, 5) configured to secure a medicine container (5; see Page 15, lines 32-37).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively fled to have modified the container tray of Nicoletti to include multiple container cells and flexible latches as taught by Narvekar in order to accommodate and automatically center the containers as taught by Narvekar (Page 15, lines 32-37) to assist in alignment when the stoppering or other processing (i.e. filling) is carried out. 




Examiner’s Note / Allowable Subject Matter
Note that below is a proposed amendment to Claim 1 that would overcome the prior art of record and would be viewed as allowable subject matter:

1. (Proposed) A packaging system comprising: 
a container tray having a container cell configured to receive a medicine container;
a plurality of stoppers; 
a plurality of shuttles, each of the plurality of shuttles releasably securing a stopper of the plurality of stoppers and having: 
a body at a proximal end, and 
 a plurality of projections extending distally from the body, each projection having an interior surface and a protrusion at a distal end of the projection, the interior surface being configured to releasably secure the stopper to the shuttle , wherein the protrusion extends radially outwardly of the body and comprises a tool fitting extending in the protrusion and configured to receive an arm of a tool; and 
a shuttle tray having a plurality of shuttle cells configured to releasably secure the plurality of shuttles, 
wherein a shuttle of the plurality of shuttles is individually removable from the shuttle tray, and theplurality of projections are 

Note: it is proposed that the stoppers be positively claimed to avoid a 103 rejection that incorporates other references such as Rohe (USP 5,379,908), Gettig (USP 5,085,332) and Hamamoto (US PGPUB 2007/0272648) which comprise caps/shuttles that comprise multiple projections and protrusions similar to the proposed claim language which are used to lock onto and engage the container’s neck and are clearly capable of releasably securing/ handling a stopper as claimed. Because the stopper is not positively claimed with respect to the shuttle, as long as the cap/shuttle is capable of retaining any one size/one type of stopper and releasing such via deforming of the projections in the manner as claimed, the shuttles would read on the claimed features even as proposed. However, by positively claiming the stoppers, the caps/shuttles must comprise the stoppers therein and must be able to retain and release the same stoppers as outlined in which these references do not appear to disclose. 
Further, both Bogle and Nicoletti teach combined cap and stopper configurations. In order to overcome such, the tool fitting is incorporated.

Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 35-38 would be allowable if rewritten to overcome the 112(a) rejection set forth in this Office action.
	Below is a proposed amendment to Claim 35 that readily overcomes the 112(a) rejection above and would place the claim into allowable form.
35. (Proposed) A method comprising:
receiving a medicine container in a container cell of a container tray;
releasably securing, in a plurality of shuttle cells of a shuttle tray, a plurality of shuttles each with a stopper secured to an interior surface;
individually removing a shuttle of the plurality of shuttles from the shuttle tray with a tool;
inserting the secured stopper into a fill opening of the medicine container; and 
releasing the inserted stopper from the shuttle by deforming the shuttle with the tool.

Claims 45-49 are allowed.


Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
	-Ravn (US Patent 3,071,274), Storar (US Patent 5,901,866), Sarraf (US PGPUB 2017/0166366), Baron (US Patent 3,208,617) and Amschlinger (US Patent 6,868,978) disclose a closure assembly with a cap portion separable from a stopper.
	-Goodman (US Patent 3,175,695), Melet (US Patent 5,047,210), Pitelka (US Patent 5,494,087) Aviles (US Patent 7,132,082) and Wardenburg (US PGPUB 2019/0060909) disclose container tray structures which support the containers at angles relative to a vertical axis thereof. 
	-Glocker (US PGPUB 2014/0158700) discloses a container tray with locking tabs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165. The examiner can normally be reached Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        10/19/2022